DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0079415 to Carter et al. (hereinafter Carter) in view of U.S. Patent No. 5,704,952 to Law et al. (hereinafter Law).

With respect to claim 1, Carter teaches coated abrasive article comprising make coat, size coat, and supersize coat wherein a binder formulation is used in said coating, and wherein when the binder formulation is used in the supersize coating, other components such as antiloading agents, fillers, additives such as salts and soaps of fatty acids such as calcium stearate and more are used in the binder formulation as well (abstract, [0034]-[0044]). As noted above, the reference discloses the use of a binder formulation ([0028]-[0033]). Thus, the reference renders all the claimed components in a supersize coating obvious. 
Additionally, Carter discloses the presence/use of a backing ([0045]) onto which other coatings are applied, and wherein abrasive grains are also applied onto the backing as well ([0005] and [0046]).

With respect to claim 2, as noted above, Carter teaches the use of salts and soaps of fatty acids such as stearate salts, particularly calcium, zinc, and lithium stearate in the supersize coat ([0044]).

	With respect to claims 3 and 4, Carter teaches the use of fillers, grinding aids, and other components such as iron sulfide in the supersize coat ([0044]). 

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claim 3 above, and further in view of U.S. Patent No. 5,704,952 to Law et al. (hereinafter Law).

	With respect to claim 6, Carter teaches a coated abrasive article comprising a backing wherein there are abrasive grains attached to the backing and other coatings such as make coat, size coat, and supersize coat are present, and wherein the supersize coat comprises a polymeric binder, salts of fatty acids such as calcium stearate, and grinding aids and additives such as iron sulfide as detailed out above. Carter does not expressly and/or literally disclose the presence of wax in the supersize coat; however, Carter refers to U.S. Pat. No. 5,704,952 to Law in their disclosure (Carter, [0044]) as a reference for which Carter relies on for their teachings. 
	Law, drawn to abrasive articles such as coated abrasive articles (Law, Figures 1, 2, and 9) having a backing wherein an abrasive layer comprising abrasive grains is applied thereto, and wherein other coatings such as make coat, size coat, and supersize coat are applied as well, discloses the use of antiloading agents in the supersize coating (Law, col. 10, line 55 to col. 11, line 5). Law discloses the use of conventional antiloading components in addition to the antiloading component taught by Law (Law, col. 32, lines 13-18) in the peripheral coating, wherein Law, specifically, refers to waxes as an example of such conventional antiloading components. Law, also, teaches the use of other components, similar to Thurber, in their supersize coating; some of these components are zinc stearate, calcium stearate, waxes, and the like (Law, col. 31, line 34 to col. 32, line 18). It is important to note that Law considers the supersize coating as the peripheral portion (Law, col. 10, lines 61-67; col. 32, lines 12-17) wherein the supersize coating comprises binder as well (Law, in at least, col. 33, lines 2-8).
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Carter with the teachings of Law in order to incorporate the use of waxes in the supersize coating of Carter motivated by the fact that not only Carter is open to the use of “additives” in the supersize coating, but also the fact that Carter specifically refers to Law. Thus, it would be well within the scope of a skilled artisan to have utilized waxes in the supersize coating of Carter, also motivated by the fact that according to Law, waxes has been known as conventional antiloading agents added to supersize coatings. 

	With respect to claim 12, Carter teaches a coated abrasive article comprising a backing wherein there are abrasive grains attached to the backing and other coatings such as make coat, size coat, and supersize coat are present, and wherein the supersize coat comprises a polymeric binder, salts of fatty acids such as calcium stearate, and grinding aids and additives such as iron sulfide as detailed out above. Carter does not expressly and/or literally disclose the presence of wax in the supersize coat; however, Carter refers to U.S. Pat. No. 5,704,952 to Law in their disclosure (Carter, [0044]) as a reference for which Carter relies on for their teachings. 
	Law, drawn to abrasive articles such as coated abrasive articles (Law, Figures 1, 2, and 9) having a backing wherein an abrasive layer comprising abrasive grains is applied thereto, and wherein other coatings such as make coat, size coat, and supersize coat are applied as well, discloses the use of antiloading agents in the supersize coating (Law, col. 10, line 55 to col. 11, line 5). Law discloses the use of fillers such as glass beads or glass bubbles as an additive along with antiloading component in their abrasive articles (Law, col. 21, lines 20-60). Law, also, teaches the use of other components, similar to Thurber, in their supersize coating; some of these components are zinc stearate, calcium stearate, waxes, and the like (Law, col. 31, line 34 to col. 32, line 18). It is important to note that Law considers the supersize coating as the peripheral portion (Law, col. 10, lines 61-67; col. 32, lines 12-17) wherein the supersize coating comprises binder as well (Law, in at least, col. 33, lines 2-8).

Claim(s) 1-3, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,228,133 to Thurber et al. (hereinafter Thurber).
	
	With respect to claim 1, Thurber discloses a coated abrasive article comprising a backing wherein an abrasive coating or layer comprising abrasive particles, is coated onto the backing, and wherein a make coat covered by a size coat which is covered by a supersize coat are present as well (Figure 1, abstract, col. 4, line 58 to col. 6, line 50). Thurber discloses the presence of a polymeric binder in the supersize coat (cols. 9-13). Thurber discloses that the supersize coating comprises metal salts of a fatty acid which function as an antiloading agent, a binder component, and/or a flow control agent (col. 13, lines 42-45). The disclosure on flow control agent is taken to render the claimed performance component obvious; nevertheless, and assuming arguendo, Thurber, specifically, discloses the addition of one or more grinding aid such as waxes (col. 14, lines 49-53) which is taken to render the claimed “performance component” obvious. Additionally, Thurber teaches the use of one “or more” fatty acids (col. 14, lines 22-34).  

	With respect to claim 2, Thurber discloses the use of metal salts of fatty acid esters such as lithium stearate, zinc stearate, calcium stearate, magnesium stearate or a combination thereof (col. 13, lines 53-61).

	With respect to claim 3, Thurber discloses the use of a combination of fatty acids (col. 13, line 52 to col. 14, line 25), as noted above; therefore, one such fatty acid can be taken to render the claimed performance component of claim 3 obvious. Additionally, Thurber discloses the use of waxes (col. 14, lines 49-53) and metallic sulfides (col. 14, lines 62-66) which, also, read on the claimed performance factor.

	With respect to claim 6, Thurber teaches the use of waxes (col. 14, lines 49-58), and this is taken to read on and render obvious both natural and synthetic waxes.
	 
	With respect to claim 19, Thurber discloses the use of 70-95 wt% of at least one metal salt of a fatty acid, and 0-30 wt% of a binder, which based on the teachings of Thurber reads on the polymeric binder (col. 13, lines 49-52). They have overlapping with the claimed concentrations for the metal stearate and polymeric binder composition; overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  Although the reference may not literally disclose a concentration for flow control agent or the additional components such as grinding aids, the reference is clearly open to the use of them in the supersize coating. Additionally, Thurber recognizes that modifying the proportions of zinc stearate and calcium stearate depends on the expected melting characteristic of the binder of the supersize coat (col. 13, lines 60-68) and also, recognizes that the composition of the binder depends on which coating it may be used for (col. 15, lines 20-27). Thus, it is reasonable to expect that concentration of waxes and grinding aids is expected to have, at least, an overlapping with the claimed range of 1-35 wt% motivated by the fact that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is, also, motivated by the fact that while the reference recognizes modifying the concentrations of other components depending on the end use application or the desired properties, the reference is open to modifying the concentration of other components depending on the same reasons. 

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber as applied to claim 3 above, and further in view of U.S. Patent No. 5,704,952 to Law et al. (hereinafter Law).
	
With respect to claim 12, Thurber discloses a coated abrasive article comprising a backing, and abrasive coating comprising abrasive particles onto the backing, wherein make coat, size coat and supersize coat are also present, and wherein the supersize coat comprises one or more metal salts of fatty acids, polymeric binder, flow control agent, grinding aids and additives such as waxes and metal sulfides (Thurber, cols. 9-15). Thurber disclsoes that the binder precursor, which is used in the supersize coat, may comprise other additives such as fillers (Thurber, col. 15, lines 8-16). However, Thurber does not expressly and/or literally disclose the use of microspheres of ceramic, polymeric, glass, or combination thereof in the supersize coating.
	Law, drawn to abrasive articles such as coated abrasive articles (Law, Figures 1, 2, and 9) having a backing wherein an abrasive layer comprising abrasive grains is applied thereto, and wherein other coatings such as make coat, size coat, and supersize coat are applied as well, discloses the use of antiloading agents in the supersize coating (Law, col. 10, line 55 to col. 11, line 5). Law discloses the use of fillers such as glass beads or glass bubbles as an additive along with antiloading component in their abrasive articles (Law, col. 21, lines 20-60). Law, also, teaches the use of other components, similar to Thurber, in their supersize coating; some of these components are zinc stearate, calcium stearate, waxes, and the like (Law, col. 31, line 34 to col. 32, line 18). It is important to note that Law considers the supersize coating as the peripheral portion (Law, col. 10, lines 61-67; col. 32, lines 12-17) wherein the supersize coating comprises binder as well (Law, in at least, col. 33, lines 2-8).
	Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified Thurber in order to include glass microspheres, such as those taught by Law motivated by the fact that both references are from the same field of art, i.e. coated abrasive articles, and the fact that both references discloses substantially similar composition for the supersize coating, and further motivated by the fact that Thurber specifically discloses mixing fillers into the binder precursor used for the supersize coating, and Law discloses glass heads and glass bubbles as fillers used in the same field of art. Thus, it would be well within the scope of a skilled artisan to have utilized a known filler such as glass beads or glass bubbles as the filler in the supersize coating of Thurber. 

	With respect to claim 18, considering the fact that the combination of references renders the use of microspheres obvious (see above for details), the use of a concentration of about 0.1-20 wt% of microspheres or a concentration having overlapping with this range is expected from the combination of references motivated by the fact that, first, such component is used as an additive and thus is not expected to have been used in large proportions, and second, it would reasonably be expected that the concentration of filler inevitably depends on the abrasive article and the end use application, and further motivated by the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Additionally, it is noted that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).

Allowable Subject Matter
Claims 5, 7-11, 13-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art do not disclose the cumulative limitations of any of said dependent claims. 
	U.S. Patent Application No. 2013/0263520 to Houga, drawn to abrasive articles comprising supersize coating, discloses the use of whey protein in the abrasive layer of the coated abrasive ([0033]) due to the fact that said protein improves adhesion of the abrasive grains in the binder composition. However, the reference does not disclose the use of whey protein in the supersize coating nor does it disclose any motivation on why one of ordinary skill in the art would be motivated to use it in the supersize coating. Abrasive grains are not applied in the supersize coating. 
	U.S. Patent Application Publication No. 2016/0311081 to Culler, drawn to abrasive articles, discloses the use of polymeric bubbles as abrasive particles in their articles ([0133]). However, the reference is silent as to the use of said bubbles in the supersize coating, nor there is any motivation as why one of ordinary skill in the art be motivated to include said bubbles in a supersize coating.
	U.S. Patent Application Publication No. 2015/0126098 to Eilers, drawn to abrasive articles, discloses powder coating a backing with polyermic beads, which at most, would be present in a make coat ([0083]). However, the reference is silent as to the use of polymeric beads in a supersize coating.
	U.S. Patent Application Publication No. 2012/0252321 to Jungbauer, drawn to abrasive articles, discloses electrostatically applying polymeric microspheres of polystyrene in an abrasive article ([0025]-[0026]); however, said microspheres act as abrasive particles, and the reference is silent as to the use of them in a supersize coating.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731